Citation Nr: 1644998	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  09-36 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to a rating in excess of 20 percent for a low back disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from August 1976 to August 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  In a September 2009 VA Form 9, the Veteran requested a hearing before the Board.  In a statement received in December 2009, he withdrew such request.  In April 2014, this case was remanded [by a Veterans Law Judge (VLJ) other than the undersigned] for additional development.  The case is now assigned to the undersigned.  In March 2016, the case was again remanded for additional development.  

An interim (May 2016) rating decision granted service connection, and separate ratings for bilateral lower extremity radiculopathy.  The Veteran has not expressed disagreement with those ratings or their effective dates, and they are not before the Board at this time


FINDING OF FACT

At no time under consideration is the Veteran's low back disability shown to have been manifested by limitation of thoracolumbar spine forward flexion to 30 degrees or less or by ankylosis of the spine; incapacitating episodes of disc disease are not shown; neurological symptoms (other than lower extremity radiculopathy) are not shown.


CONCLUSION OF LAW

A rating in excess of 20 percent is not warranted for the Veteran's low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5235-5244 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In March 2008 and April 2009, VA notified the Veteran of the information needed to substantiate his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates of awards.  He received the "generic" notice required in claims for increase.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in April 2008, May 2014 (pursuant to the Board's April 2014 remand), and April 2016 (pursuant to the Board's March 2016 remand).  The Board finds the reports of those examinations adequate for rating purposes as they note all findings (both early and current) needed to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  




Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Any reasonable doubt remaining, including regarding degree of disability, is to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The criteria for rating spine disabilities are found at 38 C.F.R. § 4.71a, Codes 
5235 - 5243.  As the Veteran's lumbar spine disability includes disc pathology it may be rated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or based on  Incapacitating Episodes of Disc Disease, whichever are more favorable.  Under the General Formula the following ratings apply: A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  And a 100 percent rating is warranted for  unfavorable ankylosis of the entire spine.  Any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Code 5243, Note (1).  [Here, bilateral lower extremity radiculopathy is separately rated.]  

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, the following ratings apply: A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks per year.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks per year.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks but less than twelve weeks per year.  An "incapacitating episode" is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a , Code 5243, Formula for Rating IVDS Based on Incapacitating Episodes, Note (1).

In determining the degree of limitation of motion, the provisions of 38 U.S.C.A. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.
The Veteran's claim for an increased rating was received in March 2008.  The relevant period for consideration in this appeal begins one year prior to that submission (i.e., in March 2007). 

Factual Background

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

A June 2007 clinical record notes reports of chronic back pain and slight numbness or tingling of the left thigh.  Neurologic examination noted normal gait, motor strength, and sensation.

A July 2007 private chiropractic examination report (by Dr. A) notes complaints of lumbar pain and stiffness with reports of radiating pain into the left lower extremity; the Veteran denied bowel or bladder problems.  On examination, lumbar range of motion was forward flexion to 50 degrees, extension to 15 degrees, left lateral flexion to 20 degrees, and right lateral flexion to 15 degrees.  Muscle spasm and tenderness to palpation were noted, primarily on the left side.  Deep tendon reflexes were normal bilaterally for the patellar, hamstrings, and achilles.  Sensation to pin prick was normal in the upper and lower extremities.  

A September 2007 MRI summary by the Veteran's primary care physician notes mild disc bulging at the lower three levels of the lumbar spine; physical therapy was recommended.  

A November 2007 physical therapy consult report notes complaints of lumbar pain and paresthesias in the left lower extremity to mid-calf.  A September 2007 MRI had revealed multilevel degenerative discopathy with degenerative facet arthropathy with secondary central canal stenosis and neural foraminal narrowing at L3-L4 and L5-S1.  On examination, lumbar range of motion was within normal limits, lower extremity reflexes were 1+ throughout, dermatomes were intact throughout, and myotomes were 5/5 throughout.  

On April 2008 VA spine examination, the Veteran reported constant back pain rated 4/10 on the pain scale, with flare-ups rated 8/10, three to four times per week lasting approximately four hours to one day in duration.  He also reported intermittent radiation of pain to the posterior of the right leg to the calf and the front of the left thigh to the knee.  He denied flare-ups of the radiating pain, numbness in the lower extremities, and incapacitating episodes during the past 12 months.  Objective range of motion testing showed forward flexion to 70 degrees (with pain at 70 degrees), extension to 28 degrees (with pain at 26 degrees), right lateral bending to 22 degrees (with pain at 20 degrees), left lateral bending to 20 degrees (with pain at 18 degrees), right rotation to 30 degrees or greater (with pain at 30 degrees), and left rotation to 32 degrees (with pain at 30 degrees).  On repetitive use testing, there was no additional loss of function or range of motion; the Veteran reported functional impairment due to pain on movement.  There was no localized tenderness, muscle spasm, or guarding of the thoracolumbar spine.  Muscle strength, reflex, and sensory examinations were normal.  The diagnoses were lumbosacral disc disease, right lower extremity sciatica, and left lower extremity radiculopathy.  The examiner noted that there was "No weakness related to the neuropathy so the determination of mild, moderate or severe weakness is not applicable."  The examiner opined that there is no effect on the Veteran's occupation except that he avoids repeated bending, stooping, and lifting over 30 pounds.  The Veteran reported that he plays golf less often due to his back disability.    

In an October 2008 statement, the Veteran reported that his low back disability was worsening.  He stated that his employment requires walking, standing, climbing, stooping, lifting, crawling, driving, and sitting, and that such activities cause increased back pain at times.  He wrote, "I am by far, not an invalid, but I do have increased difficulties which are more noticeable over the last two years that increasingly are reducing my quality of life."  
 
An August 2009 clinical record notes the Veteran's report of shooting pain down his left buttock to his toes.  A September 2009 follow-up clinical record notes complaints of chronic sciatic pain down to the right knee and foot.  He was given a Toradol injection.  On objective examination there was no overt neurological deficit.  The physician noted that the Veteran may need physical therapy.  
  
September 2009 correspondence from Dr. A. (the Veteran's private chiropractor) notes that the Veteran was being treated for a chronic lumbar spine condition.  It was noted that the nature of the Veteran's employment (including repetitive lifting, twisting, and bending) led to frequent low back and leg pain.  

In an October 2009 statement, the Veteran reported VA treatment including a Toradol injection and prescriptions for Tramadol and physical therapy.  He reported a recent "episode" which required three weeks of chiropractic treatment, bed rest, and "ongoing treatment to gain enough mobility to return to work..."  [The record does not contain a prescription for bed rest by a physician.]  He wrote, "I am not looking for VA to support me, rather help me with an increase in my assessment which will aid me with my increasing costs and reduced earning ability.  In the event, a point in time comes that I can not continue to do the work I have built a career around, I will need to also seek addition assistance with continued education to open optional career doors so that I can continue work and support my family."     

A November 2009 physical therapy consult report notes complaints of lumbar pain and intermittent left lower extremity radiating pain.  Objectively, spinal curvature and lumbar range of motion were within normal limits.  Lower extremity reflexes were 1+ throughout, dermatomes were intact throughout, and myotomes were 4/5 throughout.  Toe/heel walking was unimpaired and there was no tenderness to palpation.

An October 2013 clinical record notes full range of motion in all extremities and no focal neurological deficits.  The impressions included chronic back pain.  Based on unrelated ankle complaints, he was advised to wear an ankle brace when golfing. 

On May 2014 VA spine examination, the Veteran reported intermittent low back pain described as tight and burning which radiates into the left leg with occasional left foot tingling.  He denied flare-ups and bowel or bladder symptoms.  Objective range of motion testing showed forward flexion to 70 degrees, extension to 20 degrees, right lateral bending to 25 degrees, left lateral bending to 25 degrees, right rotation to 30 degrees or greater, and left rotation to 30 degrees or greater .  On repetitive use testing, there was no additional loss of function or range of motion; the Veteran reported functional impairment due to pain on movement and less movement than normal.  There was no localized tenderness, muscle spasm, or guarding of the thoracolumbar spine.  Reflex and sensory examinations were normal.  Muscle strength testing showed left hip flexion, left ankle dorsiflexion, and left great toe extension were 4/5; all other muscles were normal 5/5.  There was no muscle atrophy or ankylosis of the spine.  It was noted that the Veteran had mild intermittent left lower extremity pain and mild left lower extremity paresthesias/dyesthesias; there were no other signs of radiculopathy.  The examiner categorized the radiculopathy as mild on the left side; the right side was not affected.  The examiner noted that the Veteran has IVDS of the thoracolumbar spine, but that he had not had incapacitating episodes in the past 12 months.  The examiner diagnosed degenerative arthritis of the spine and opined that such does not impact the Veteran's ability to work.     

On April 2016 VA spine examination, the Veteran reported low back pain and stiffness, as well as constant radicular pain and dysthesia in both legs.  He denied flare-ups and functional loss of the thoracolumbar spine.  Objective range of motion testing showed forward flexion to 70 degrees, extension to 20 degrees, right lateral bending to 20 degrees, left lateral bending to 20 degrees, right rotation to 20 degrees, and left rotation to 20 degrees.  Pain was noted on all motions, but did not result in/cause functional loss.  On repetitive use testing, there was no additional loss of function or range of motion.  There was no evidence of pain with weight bearing or guarding/muscle spasm.  Muscle strength, reflex, and sensory examinations were normal, along with straight leg raising tests.  It was noted that the Veteran had mild constant pain in both lower extremities, and mild paresthesias/dyesthesias in both lower extremities; the examiner categorized the radiculopathy as mild on both sides.  There were no muscle atrophy, ankylosis of the spine, or bowel/bladder problems.  It was noted that the Veteran has IVDS of the thoracolumbar spine, but had not had incapacitating episodes (bedrest prescribed by a physician) in the past 12 months.  The examiner diagnosed degenerative arthritis of the spine and opined that it does not impact on the Veteran's ability to work.  

Analysis

The Veteran's low back disability is currently rated 20 percent under Code 5242 (under the General Formula).  A higher schedular rating under the General Formula would require either forward flexion limited to 30 degrees or less or ankylosis of the entire thoracolumbar spine.  The evidence of record does not show any period of time when symptoms were of (or approximated) such nature as to warrant a rating in excess of 20 percent.  Thoracolumbar forward flexion has consistently been greater than 30 degrees.  Forward flexion was to 70 degrees on April 2008, May 2014, and April 2016 VA examinations; the greatest limitation noted during the period under consideration was 50 degrees in July 2007.  Ankylosis of the spine is neither shown nor alleged.  

The Board has also considered whether a higher schedular rating would be warranted if the low back disability was rated under the Formula for Rating IVDS based on incapacitating episodes.  Under that Formula, the next higher (40 percent) rating for IVDS requires at least 4 (but less than 6) weeks of total duration of incapacitating episodes in the last 12 months.  The Board notes the Veteran's October 2009 report of a three-week period requiring bedrest and chiropractic treatment; however, he has not alleged that bedrest was prescribed, and the three week period of incapacitating episodes he reports falls a full week short of the at least 4 week period incapacitation required for a 40 percent rating.  Accordingly, a higher rating under the Formula for Rating IVDS based on incapacitating episodes is not warranted.  .  

Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that the Veteran has any functional loss beyond that being currently compensated.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca, 8 Vet. App. at 205.  The Board notes the Veteran's April 2008 report of flare-ups which occur three to four times per week and last approximately four hours to one day in duration.  However, these flare-ups were too brief to constitute a distinct period of time when increased symptomatology warranting a "staged increase" was shown, particularly as the symptoms reported on clinical visits before and after April 2008 were inconsistent and the Veteran denied flare-ups on May 2014 and April 2016 VA examination.  Furthermore, neurological manifestations other than (the already separately rated) lower extremity radiculopathy are not shown; he denied bowel or bladder symptoms in July 2007, May 2014, and April 2016.  As the criteria for the 20 percent rating currently assigned encompass the greatest degree of severity of his low back disability shown at any time during the appeal period, the Board finds that "staged" ratings are not warranted.

The Board has also considered whether referral of the claim for consideration of an extraschedular evaluation is warranted.  38 C.F.R. § 3.321(b)(1).  Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe the disability level and symptomatology shown.  If the schedular rating criteria reasonably describe the disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether there is an exceptional disability picture that includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

The Board finds that the first prong of the Thun analysis is not satisfied.  The Veteran's low back disability is manifested by reports of pain, reduced range of motion, stiffness, and (separately rated) bilateral lower extremity radiculopathy.  Such manifestations and related impairment are fully contemplated by the regular schedular criteria.  The schedular criteria provide for higher ratings, but those criteria are not met.  There is nothing exceptional or unusual about the Veteran's low back disability.  Thun, 22 Vet. App. at 115.  Notably, the record reflects that he was able to play golf through at least October 2013 (an activity that appears facially inconsistent with impairment warranting ratings in excess of 20 percent).  Referral for extraschedular consideration is not warranted.   

The matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the record; the Veteran continues to work full-time.  See October 2008 and October 2009 statements.  The April 2008 VA examiner noted that the Veteran's low back disability limits repetitive bending, stooping, and lifting, but all three VA examiners (April 2008, May 2014, and April 2016) opined that his low back disability has no effect on his occupation.   

In summary, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent for a lumbar spine disability.  Accordingly, the appeal in the matter must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

A rating in excess of 20 percent for a low back disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


